                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

OCTAVIUS MATTHEWS,                              )
                                                )
        Plaintiff,                              )
                                                )
   v.                                           ) CIVIL ACT. NO. 3:19-cv-347-ECM
                                                )            (WO)
WAFFLE HOUSE, et al,.                           )
                                                )
        Defendants.                             )

                         MEMORANDUM OPINION and ORDER

         On March 2, 2020, the Magistrate Judge entered a Recommendation (doc. 7) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

         ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED prior to service of process in accordance with 28 U.S.C. §

1915(e)(2)(b).

        A separate Final Judgment will be entered.

        Done this 27th day of March, 2020.


                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
